Citation Nr: 1612761	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome and degenerative joint disease with left quadriceps atrophy, status post injury.  


REPRESENTATION

Appellant represented by:	Stephen J. Freeman, Attorney


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The appeal has been certified to the Board by the RO in St. Petersburg, Florida.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for his videoconference hearing in March 2016.  He was first notified of the hearing date in January 2016.  See January 2016 notification letter.  In February 2016, the Veteran submitted a letter requesting his hearing be rescheduled due to difficulty coordinating with his representative, and for a variety of medical reasons.  See February 2016 veteran statement.  While it appears VA received the letter after the scheduled hearing, it was postmarked in February 2016, over two weeks prior to the hearing date.  

As the Veteran requested that his hearing be rescheduled in documentation postmarked more than two weeks prior to the scheduled hearing date and provided reasons therefore, the case must be remanded to schedule the Veteran for another videoconference hearing per his request.  See 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




